Citation Nr: 9934295	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to disability evaluation in excess of 10 
percent for a torn meniscus of the left knee.

2.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis and hay fever. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1991.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in March 1999 granted a 10 
percent rating for the service-connected left knee 
disability, effective from May 1, 1991, but continued the 
noncompensable rating for service-connected allergic rhinitis 
and hay fever.  The matter is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left knee disability is manifested 
by limitation of flexion to 120 degrees, joint line pain 
medially, and a postoperative arthroscopic meniscectomy scar; 
however, the knee is stable and is without evidence of 
effusion, crepitus, weakened movement, excess fatigability, 
or incoordination.  No more than slight knee impairment is 
shown.  

3.  The service-connected allergic rhinitis and hay fever are 
manifested by allergic symptoms relieved by medication, but 
atrophic changes of the nasal passages, nasal polyps, or 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction of the nasal passage on 
one side has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 5259 
(1999).  

2.  The criteria for an increased (compensable) evaluation 
for allergic rhinitis and hay fever have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.31, 4.97, Diagnostic Code 6501 (effective prior to October 
7, 1996).  

3.  The criteria for an increased (compensable) evaluation 
for allergic rhinitis and hay fever have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6522 (effective October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claims for 
service connection for a torn meniscus of the left knee and 
for allergic rhinitis and hay fever were received in May 
1991.  An initial rating decision dated in September 1991 
granted service connection for these disabilities, and 
noncompensable evaluations were assigned, effective from May 
1, 1991.  The service-connected left knee disability was 
rated by analogy under Diagnostic Code 5259, while the 
allergic rhinitis and hay fever were rated by analogy to 
chronic atrophic rhinitis under Diagnostic Code 6501.  See 
38 C.F.R. § 4.20.  The veteran filed a timely notice of 
disagreement with the noncompensable evaluations assigned.  

The veteran's claims for higher evaluations for these 
disabilities are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



A.  Left knee disability

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
evaluation.  The left knee impairment may also be evaluated 
under Diagnostic Code 5257, which provides that slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; a 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A careful review of the record does not show symptomatology 
that equals, or more nearly approximates, the criteria for a 
higher evaluation for the veteran's service-connected left 
knee disability.  38 C.F.R. § 4.7.  The medical evidence 
shows that the veteran's complaints during the course of this 
appeal primarily have addressed unrelated disabilities, 
including his left shoulder disorder, hypertensive 
cardiovascular disease, diabetes mellitus, and multinodular 
goiter.  The medical evidence reveals that the veteran has 
only slight limitation of flexion of the right knee with 
joint line pain medially.  On VA orthopedic examination in 
February 1998, the veteran complained of left knee 
instability, locking, and give-way, but instability of the 
knee was not shown on clinical examination.  The knee was 
found to be without effusion or crepitus, and the Lachman's 
and McMurray's tests were negative.  The knee was found to be 
stable mediolaterally.  Extension of the left knee was full, 
while flexion was only 20 degrees shy of full flexion.  The 
normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  No subluxation, 
lateral instability, nonunion with loose motion, or malunion 
was found by the examiner.  There was no swelling or 
deformity.  X-rays of the left knee at that time revealed no 
fracture or dislocation, while magnetic resonance imaging 
(MRI) showed a 1.5-centimeter subchondral lesion in the 
anterior aspect of the medial femoral condyle; however, no 
meniscal tear was noted.  The examiner noted that he had 
reviewed the claims file.  The pertinent diagnosis was status 
post arthroscopic meniscectomy.  While it was the opinion of 
the examiner that a torn meniscus could significantly limit 
functional ability of the knee, this could not be expressed 
on examination at the time because the veteran was not then 
having a flare-up.  The examiner was further of the opinion 
that there was no evidence of weakened movement, excess 
fatigability or incoordination on examination of the left 
knee.  

The Board notes that the 10 percent evaluation now assigned 
was made effective throughout the entire prosecution of the 
veteran's original claim.  Thus, it contemplates any positive 
findings shown on previous examinations during that time 
frame.  For example, on VA examination in July 1991, the 
veteran complained only of occasional weakness of the knee, 
for which he would use a brace with resolution.  However, he 
denied any swelling or locking.  Clinical examination was 
positive only for grating on manipulation of the left patella 
and some crepitus on manipulation of the knee joint.  There 
was, however, no knee instability.  The pertinent diagnosis 
was history of torn meniscus of the left knee, occasionally 
symptomatic, without functional impairment.  

When seen on VA orthopedic consultation in April 1994, the 
veteran complained of an injury to his left knee in 1980 
while playing softball.  It was reported that arthrograms of 
the knee at that time revealed a meniscal tear and that the 
veteran had elected not to have surgery.  His chief complaint 
was instability, but he also had pain around the superior 
patella.  He reported that his problems were worse going up 
and down stairs.  He said that he had occasional mild 
swelling and had used a hinged knee brace in the past.  He 
also had occasional locking of the knee.  On clinical 
examination, there was patellar maltracking, a positive "J" 
sign, crepitance at full extension, and more laxity to 
Lachman's and drawer tests than on the right.  There was also 
lateral joint line tenderness.  However, there was no left 
knee effusion, and the range of motion of the knee was full.  
There was no varus or valgus laxity, and X-rays of the knee 
were interpreted as being within normal limits.  The 
diagnostic impressions were patellar maltracking, possible 
anterior cruciate ligament tear, and possible lateral 
meniscus tear.  However, a left knee arthrogram to rule out 
anterior cruciate ligament and lateral meniscus tear was 
negative.  

When seen in the VA orthopedic clinic a few days later, the 
veteran complained of anterior lateral knee pain with the 
knee giving out while going up and down stairs.  However, the 
left knee again exhibited full range of motion, although 
there was positive patellofemoral crepitus and mild varus 
laxity.  There was lateral posterior patellar joint line 
tenderness but normal patellar tracking.  The arthrogram was 
interpreted by the examiner as showing a possible meniscal 
tear.  The assessment was degenerative joint disease of the 
left knee with probable degenerative tear of the lateral 
meniscus, and mild lateral collateral ligament laxity.  
Physical therapy and Ibuprofen were prescribed.

On a VA physical therapy consultation in June 1994, it was 
reported that the veteran complained of increased pain and 
instability at times and claimed that his knee gave way.  He 
also reported that he received the knee brace he was wearing 
in 1980 and that he was to receive a new one that his 
orthopedist had ordered.  He complained of increased swelling 
of the left knee at times and described his pain as a dull 
ache similar to a toothache-type pain.  He reported that his 
pain was intermittent.  He stated that his pain increased 
with activity.  Although he had had physical therapy, he 
preferred that his exercises be done at home.  On 
examination, the range of motion of the left knee was again 
within normal limits with muscle strength in the left lower 
extremity of 4+/5, except for the left knee, which was 4/5.  
There was a positive McMurray sign, but no swelling was 
noted.  The veteran independently ambulated to the physical 
therapy department without an assistive device, although he 
wore an open patella hinged knee joint brace on the left knee 
for medial/lateral support.  It was felt that after 
instructing the veteran in home exercises, further follow-up 
was not necessary, and he was discharged from physical 
therapy.  

Although the veteran has undergone an arthroscopic 
meniscectomy of the left knee, it is not shown that the 
surgical scar is in any way impairing.  The arthroscopic scar 
is not shown to be poorly nourished or ulcerative or to be 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  Moreover, the 
arthroscopic scar does not appear to be adherent and result 
in limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The Board thus 
concludes that a separate compensable rating for the 
arthroscopic scar is not warranted under Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Although slight limitation of motion of the left knee, 
crepitus, and apparent mild laxity has been shown over the 
course of this appeal, the knee has been without effusion, 
any significant lateral or medial instability, subluxation, 
or other deficit indicative of more than slight knee 
impairment.  Muscle strength has only been slightly 
diminished, and although the veteran wears a hinged knee 
brace from time to time, there is no showing of more than 
slight knee instability on multiple examinations throughout 
this appeal.  There is thus little evidence of knee pathology 
that equals or more nearly approximates moderate knee 
impairment such as to warrant a 20 percent evaluation under 
Diagnostic Code 5257 for the service-connected left knee 
disability.

Moreover, as indicated, the range of motion of the left knee 
is nearly full.  On recent VA orthopedic examination, the 
veteran had a range of motion from zero to 120 degrees, with 
some joint line tenderness.  Prior to that examination, the 
range of motion of the left knee had been full.  Extension of 
the left knee has been consistently full.  Thus, the 
limitation of left knee motion does not remotely approach the 
criteria for a compensable rating under Diagnostic Code 5260 
or Diagnostic Code 5261.  Under Diagnostic Code 5260, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees; while a 20 percent rating 
may be assigned when flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a zero percent rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
evaluation is warranted when extension is limited to 10 
degrees; and a 20 percent evaluation is for application when 
extension is limited to 15 degrees.  Such restriction of 
range of motion of the left knee is not even remotely shown 
in this case, according to the examination findings of 
record.  See 38 C.F.R. § 4.7.  

Although degenerative joint disease of the left knee has been 
diagnosed clinically, arthritis of the knee has not been 
confirmed on X-ray examination or, for that matter, on MRI 
scan.  Thus, a separate compensable rating is not warranted 
because a rating for arthritis under Diagnostic Code 5003 
requires that the presence of arthritis be established by X-
ray findings.  However, a compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 may be assigned 
where there is painful motion with joint or periarticular 
pathology.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); see also Hicks v. Brown, 8 Vet. App. 417, 421 
(1995) (under § 4.59, painful motion is considered limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in).  However, despite the presence 
of some joint line tenderness and crepitus on motion of the 
left knee, the range of motion of the knee is, as indicated, 
nearly full.  The Board is of the opinion that the painful 
motion contemplated by 38 C.F.R. § 4.59 has been considered 
and subsumed in the 10 percent evaluation currently assigned.  
38 C.F.R. § 4.14 (1999).  

Although the veteran is shown to have some joint line 
tenderness and crepitus on range of left knee motion, the 
range of motion has been consistently found to be either full 
or only slightly diminished on successive examinations during 
the prosecution of this appeal.  Moreover, the recent MRI 
scan did not disclose a meniscal tear currently, nor was 
there evidence of weakened movement, excess fatigability or 
incoordination of the left knee.  Although the examiner 
conceded that a torn meniscus could significantly limit 
functional ability, it was found that the veteran was not 
then experiencing a flare-up and that an opinion on this 
could not therefore be expressed.  However, as no meniscal 
tear was visualized on MRI scan, it is reasonable to conclude 
that pain on flare-ups or functional impairment as a result 
of flare-ups would not be shown.  The Board therefore 
concludes that evidence of the factors causing functional 
impairment of the joint considered in De Luca v. Brown, 8 
Vet. App. 202 (1995), is not demonstrated and that an 
evaluation in excess of that currently in place, even when De 
Luca is considered, is not warranted.  The Board is of the 
opinion that the 10 percent evaluation assigned under 
Diagnostic Code 5259 accurately reflects the actual degree of 
functional impairment demonstrated in this case under the 
ordinary conditions of life.  38 C.F.R. §§ 4.10, 4.40.  It 
follows that an evaluation in excess of 10 percent for the 
service-connected left knee disability is not warranted.  

B.  Allergic rhinitis and hay fever

As indicated above, the service-connected allergic rhinitis 
and hay fever were initially evaluated by analogy to chronic 
atrophic rhinitis under Diagnostic Code 6501.  During the 
course of this appeal, however, the criteria for rating 
rhinitis were changed by an amendment to the rating schedule 
that became effective October 7, 1996.  61 Fed. Reg. 46,720 
(1996).  

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent evaluation was warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation required 
moderate crusting, ozena, and atrophic changes.  With massive 
crusting and marked ozena, with anosmia, a 50 percent 
evaluation was for application.  38 C.F.R. § 4.97, Diagnostic 
Code 6501.  Ozena is an atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor, often 
associated with the presence of Klebsiella pneumoniae subsp. 
ozaenae.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1211 (28th 
ed. 1994).  Anosmia is the absence of the sense of smell.  
Id. at 89.  Diagnostic Code 6501 did not contain criteria for 
a noncompensable evaluation.  

Effective October 7, 1996, Diagnostic Code 6522 was added to 
the rating schedule and provided criteria for the evaluation 
of allergic or vasomotor rhinitis.  A 30 percent evaluation 
was for application with polyps, while a 10 percent 
evaluation was warranted without polyps but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (effective October 7, 1996).  The new 
criteria were furnished to the veteran and his representative 
in a supplemental statement of the case issued in March 1999.  
The criteria for a noncompensable evaluation are not provided 
under Diagnostic Code 6522.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Whether evaluated under the old rating criteria or the new, 
the veteran's allergic rhinitis and hay fever have not 
resulted in symptomatology sufficient to meet the schedular 
criteria for a 10 percent evaluation.  When examined by VA in 
July 1991, the veteran gave a history of seasonal hay fever 
since 1975 that was treated with medication and was otherwise 
symptomatic.  On an ear, nose and throat (ENT) examination at 
that time, it was noted that since about 1975, he had 
complained of hay fever symptoms starting in March and ending 
in September, which consisted of coryza, itchy eyes, nasal 
congestion, and decreased ability to breathe through the 
nasal area.  He had taken antihistamines and decongestants 
intermittently for symptomatic relief of these problems.  His 
nasal problems continued to be active currently.  The ENT 
examination revealed injected, congested nasal membranes 
bilaterally but was otherwise negative.  The diagnosis was 
allergic rhinitis, partially controlled with various usages 
of antihistamines and decongestants.  

However, on ENT examination by VA in October 1997, the 
diagnosis was recurrent sinus infections intermittently since 
1966, intermittently requiring antibiotic therapy, as well as 
antihistamines and decongestants.  The ENT examination was 
completely unremarkable.  Thus, while the veteran has a 
history of some symptoms of allergic rhinitis and hay fever 
for which he has used antihistamines and decongestants, there 
is no showing in the evidence of record of atrophy of the 
intranasal structure such as to warrant a 10 percent rating 
under Diagnostic Code 6501.  Moreover, there is no current 
evidence of polyps in the nasal passages or of greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction of the nasal passage on one side such as 
to warrant a compensable evaluation under Diagnostic Code 
6522.  As the evidence of record both before and after the 
change in the rating schedule is essentially negative for 
symptomatology necessary to meet the criteria for a 
compensable evaluation, a compensable rating must be denied.  
38 C.F.R. § 4.31.  The Board thus concludes that the 
preponderance of the evidence is against the claim for an 
increased (compensable) disability evaluation for allergic 
rhinitis and hay fever.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An increased evaluation for a torn meniscus of the left knee 
is denied.  

An Increased (compensable) evaluation for allergic rhinitis 
and hay fever is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

